As filed with the Securities and Exchange Commission on October28, 2009 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933¨ POST-EFFECTIVE AMENDMENT NO. 106x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 79x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on January 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Asian Small Companies Portfolio, Global Growth Portfolio, Greater China Growth Portfolio, Multi-Cap Growth Portfolio Worldwide Health Sciences Portfolio have also executed this Registration Statement. Eaton Vance Asian Small Companies Fund Class A Shares - EVASX Class B Shares - EBASX A diversified fund investing in smaller companies based in Asia Eaton Vance Greater China Growth Fund Class A Shares - EVCGX Class B Shares - EMCGX Class C Shares - ECCGX Class I Shares - EICGX A non-diversified fund investing in the China Region Prospectus Dated ^ January 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 ^ Asian Small Companies Fund ^ 3 Greater China Growth Fund ^ 7 ^ Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks ^ 12 Management and Organization ^ 13 Valuing Shares ^ 14 Purchasing Shares ^ 14 Sales Charges ^ 17 Redeeming Shares ^ 19 Shareholder Account Features ^ 20 Additional Tax Information ^ 21 Financial Highlights ^ 23 Asian Small Companies Fund ^ 23 Greater China Growth Fund ^ 25 2 Fund ^ Summaries ^ Asian Small Companies Fund Investment Objective The Funds investment objective is to seek capital growth. ^The Fund currently invests its assets in Asian Small Companies Portfolio, a separate registered investment ^company with the same objective and policies as the Fund. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None Redemption Fee (as a percentage of amount redeemed or exchanged) 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 1.25% 1.25% Distribution ans Service (12b-1) Fees 0.50% 1.00% Other Expenses 0.44% 0.44% Total Annual Fund Operating Expenses 2.19% 2.69% Less Expense Reduction )% )% Net Annual Fund Operating Expenses (net of expense reduction) 2.04% 2.54% The Adviser and the Administrator have agreed to reduce Total Annual Fund Operating Expenses by 0.05% annually. This agreement is contractual in nature and may not be terminated without shareholder approval. The expense reduction relates to ordinary operating expenses only and amounts may be subject to recoupment by the Adviser or the Administrator. Effective April 27, 2009, the Adviser and the Administrator have agreed to further reduce the Total Annual Fund Operating Expenses by an additional 0.10% annually through April 30, 2010. Thereafter, the expense reduction may be changed or terminated at any time. This reduction relates to ordinary expenses only and reduction amounts may be subject to recoupment. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Year 5 Year 10 Years 1 Year 3 Year 5 Year 10 Years Class A shares ^$ ^$ ^$ ^$ ^$ ^$ ^$ ^$ Class B shares ^$ ^$ ^$ ^$ ^$ ^$ ^$ ^$ Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was % of the average value of its portfolio. 3 Principal Investment ^ Strategies ^ Under normal market conditions, the Fund invests at least 80% of its net assets in equity securities of Asian small companies (the "80% Policy"). At the time of investment, Asian small companies (a) have a market capitalization that does not exceed the maximum market capitalization of companies included in the MSCI All Country ex Japan Small Cap Index (full market capitalization) (the market cap maximum) on the last business day of the previous quarter and (b) are located in or have securities which are principally traded in an Asian region country. As of September 30, 2009, the market capitalization of companies included in the Index (full market capitalization) was approximately $. The Fund may invest 25% or more of its total assets in securities of issuers located in any one country, and may retain securities of a company with a market capitalization that grows after initial investment over the market cap maximum. The Fund normally invests in the securities markets of countries in the Asian region, including Australia, China, Hong Kong, India, Indonesia, Japan, Malaysia, Pakistan, the Philippines, Singapore, South Korea, Sri Lanka, Taiwan and Thailand. While there is no minimum or maximum limitation on assets that may be invested in a single country, it is anticipated that investments in Hong Kong, India, South Korea or Singapore may exceed 25% of total assets. At times, the Fund may attempt to hedge foreign currency fluctuations by entering into forward currency exchange contracts and options. The Fund also may invest in stock and index futures as a substitute for purchasing securities and to gain exposure to sectors of the market. The Fund has historically held fewer than 75 stocks; therefore, in that situation, the Funds value may be more sensitive to developments affecting particular stocks than would be a more broadly diversified fund. The Fund limits investment in such index or stock futures to not more than 20% of its total assets. ^
